Citation Nr: 1316365	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as left leg injury.

2.  Entitlement to service connection for a right knee disability, claimed as right leg injury.

3.  Entitlement to service connection for vein removal, status post surgical transplantation to the left or right knee, claimed as leg injury and/or vein graft.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to December 1956.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Portland, Oregon.  This case was previously before the Board in January 2012 and was remanded for additional development.  To the extent the Veteran intends to pursue a claim for service connection for a right knee/leg disorder, the RO has added this claim to the Veteran's appeal.  Consequently, the Board finds that it also has jurisdiction over this claim, and has recharacterized the issues on appeal to better comport with this procedural development.  

In September 2011, the Veteran cancelled her request for a Board hearing on these matters and has not requested that another Board hearing be scheduled.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that, during her period of service, she injured her right leg after being thrown off a horse, and that she received inpatient treatment for her injuries at an Air Force hospital.  She asserts that her in-service injuries have resulted in current left and right knee and leg disability, which has required a double knee replacement.

VA treatment records dated from September 2007 to April 2010 reflect that the Veteran has a medical history of varicose veins of the legs and degenerative joint disease.

In May 2012 the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.  At that VA examination, the Veteran indicated that in 2007, she had bilateral knee replacement surgery at Abington Memorial Hospital (presumably in Abington, Pennsylvania).  These records are not associated with the claims file.

The Board here observes that despite the efforts of the RO, the Veteran's service treatment records are not associated with the claims file.  In January 2009 the National Personnel Records Service (NPRC) informed the RO that the Veteran's service records were not available and were likely destroyed in an accidental fire at the NPRC in 1973.  Alternative records searches, such as morning reports, have also proven unsuccessful.  Where service treatment records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In such cases, VA also has a heightened duty to assist the Veteran in the development of his or her claim.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

With the heightened duty to assist the Veteran in the development of her claim in mind, as it appears that pertinent medical records (from Abington Memorial Hospital) are outstanding and not associated with the Veteran's claims file, an effort to obtain those records should be made.

While it therefore appears that not all pertinent medical records are associated with the claims file, the Board finds that it is not necessary, at this time, to schedule the Veteran for another VA examination to address the medical matters presented by this claim.  If, however, development completed in connection with this remand so warrants, the AOJ should schedule the Veteran for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that she furnish the names, addresses, and dates of her bilateral knee replacement surgery at Abington Memorial Hospital.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of the hospital treatment and associate them with the claims file.

2.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated from April 23, 2010, and associate them with the record.

3.  The AOJ should review all additional records received, and if they suggest further development as to the issue on appeal (for example, a VA examination), arrange for such development.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, the Veteran and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



